Title: From Thomas Jefferson to Martha Jefferson Randolph, 1 December 1793
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Philadelphia Dec. 1. 1793.

This place being entirely clear of all infection, the members of Congress are coming into it without fear. The President moved in yesterday, as did I also. I have got comfortably lodged at the corner of 7th. and Market street.—Dr. Waters is returned; not well, but better. Still always Hectic. He and Mrs. Waters are just gone to housekeeping for the first time. Mrs. Trist is also returned to town and means to take a small house and 3. or 4. boarders. Mr. Randolph, the Atty. Genl. having removed to German town during the fever, proposes not to return again to live in the city. Mrs. Washington is not yet returned.—So much for small news. As to great, we can only perceive in general that the French
 are triumphing in every quarter. They suffered a check as is said by the D. of Brunswick, losing about 2000. men, but this is nothing to their numerous victories. The account of the recapture of Toulon comes so many ways that we think it may now be believed.—St. Domingo has expelled all it’s whites, has given freedom to all it’s blacks, has established a regular government of the blacks and coloured people, and seems now to have taken it’s ultimate form, and that to which all of the West India islands must come. The English have possession of two ports in the island, but acting professedly as the patrons of the whites, there is no danger of their gaining ground.—Freneau’s and Fenno’s papers are both put down for ever. My best affection to Mr. Randolph, Maria and friends. Kisses to the little ones. Adieu affectionately

Th: J.

